Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered June 18, 1991, convicting him of attempted robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*581Ordered that the judgment is affirmed.
The defendant contends that it was reversible error to admit into evidence testimony of a witness whose identity was obtained as a result of statements made by the defendant which had been suppressed by the hearing court. We disagree. The record shows that the witness made the independent decision to testify against the defendant. Thus, the witness’s testimony was sufficiently attenuated from the illegality to be admissible at trial (see, United States v Ceccolini, 435 US 268; People v McGrath, 46 NY2d 12, cert denied 440 US 972). Miller, J. P., O’Brien, Krausman and Florio, JJ., concur.